DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group Election
Applicant’s election of group II, claims 38, 41 and 61-70 in the reply filed on 01 March 2021 is acknowledged. 
Claims 37, 39-40, 42-60 and 71-76 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Species Election
Applicant’s election of the species of formula (I) of compound 1 in the reply filed on 01 March 2021 is acknowledged.  This compound appears in the specification at page 35 and reads on all of the group II claims:

    PNG
    media_image1.png
    537
    301
    media_image1.png
    Greyscale


Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the search of the elected species, reproduced in relevant part below:
“If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.”
The elected species is not allowable over the prior art, see below.  The search has not been extended to encompass all the other species of the generic Markush.

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Non-Final Rejection
Priority
This application was filed on 04 September 2018 and is a ‘371 national phase entry of international application PCT/JP2017/008599, filed on 03 March 2017 which claims priority to Japan application 2016-042662, filed on 04 March 2016.  
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statements
The IDS’s dated 12/4/2018, 04/08/2019, 08/02/2019, 03/06/2020, 04/13/2020, 04/29/2020, 07/01/2020 & 08/28/2020 have been received, entered and considered, a signed copy of each is included herein.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.

Status of the claims
Claims 1-36 were cancelled by the Applicant.
Claims 37, 39-40, 42-60 and 71-76 are pending but withdrawn from consideration as drawn to non-elected subject matter.  
Claims 38, 41 and 61-70 are pending and rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 38, 41 and 61-70 are rejected under 35 U.S.C. 103 as being unpatentable over Sagara (US 2014/0343035, of record) in view of Sun (WO 2014/172644, of record).
The Instant Claims
Instant independent claims 38 and 41 are drawn to methods of use of the genus of compounds comprising the elected species in (i) the claim 38 method of treatment of tumors wherein the compound is administered in combination with a second anti-tumor agent which is an antimetabolite, etc, and (ii) the claim 41 method of enhancing the antitumor effect of a compound which is an antimetabolite, etc which comprises administering both compounds.  
Claims 61-70 depend directly or indirectly from independent claim 38:
Claims 61-62 specify common tumor types to be treated, such as gastric cancer, biliary tract cancer, bladder cancer, brain tumor, and uterine cancer such as endometrial cancer.  
Claims 63-67 specify the use of common antitumor agents (including gemcitabine, cisplatin, temozolomide and bevacizumab) in combination with the compound of formula (I) to treat tumor types listed in claim 61.  
Claim 68 specifies that the tumor has a mutation in FGFR.
Claim 69 specifies that the tumor is resistant to the second anti-tumor agent.
Claim 70 specifies that the instant compound and the second anti-tumor agent are administered simultaneously, separately or sequentially.

The Prior Art
Sagara teaches compounds having FGFR inhibitory activity and useful in treating tumor and various types of cancer such as such as gastric cancer, biliary tract cancer, bladder cancer, brain tumor, and endometrial cancer, see paragraph 181 on page 15:

    PNG
    media_image2.png
    439
    686
    media_image2.png
    Greyscale

The elected species is taught as a preferred FGFR inhibitor compound, see example 2 on page 35:

    PNG
    media_image3.png
    416
    475
    media_image3.png
    Greyscale

Table 3 on page 62 teaches that this compound has an IC50 of 1.1 nM against FGFR and inhibits the growth of gastric cancer cells at < 5 nM.
Paragraph 4 on page 1 teaches that aberrant FGFR signaling due to gene mutation can be responsible for tumor resistance to anticancer drugs.

    PNG
    media_image4.png
    520
    1024
    media_image4.png
    Greyscale

Paragraph 5 on page 1 teaches therapies targeted for FGFR are expected to provide enhancement of the effects for existing anticancer drugs and useful for treatment of cancers resistant to such drugs.  

    PNG
    media_image5.png
    335
    656
    media_image5.png
    Greyscale

This is considered suggestion to administer FGRG inhibitors together with other anticancer agents in order to provide for enhanced antitumor efficacies and/or treatment for resistant cancers.
Sun teaches FGFR inhibiting compounds having a different chemical template than those of Sagara, but with the same utility in the treatment of tumors. The reference teaches combination therapies of the FGFR inhibitors with other known anticancer agents in order to provide for an enhanced antitumor efficacy.  
The anticancer utility is taught for example at page 42, lines 5-20:

    PNG
    media_image6.png
    145
    831
    media_image6.png
    Greyscale


    PNG
    media_image6.png
    145
    831
    media_image6.png
    Greyscale

Combination therapy is generally taught at page 44, lines 14-21:

    PNG
    media_image7.png
    304
    838
    media_image7.png
    Greyscale

Such combination therapy is commonly used in the field of anti-cancer treatment in order to provide for enhanced therapeutic efficacies, etc.
The reference suggests combination of FGFR inhibiting compounds with commonly used anti-cancer agents.  See: page 46 at lines 16-19 suggesting the platinum containing drug cisplatin;

    PNG
    media_image8.png
    135
    973
    media_image8.png
    Greyscale

 page 47 at line 5 suggesting the antimetabolite gemcitabine; 

    PNG
    media_image9.png
    238
    970
    media_image9.png
    Greyscale

page 46 at line 26 suggesting the alkylating agent temozolomide; 

    PNG
    media_image10.png
    274
    1010
    media_image10.png
    Greyscale

and page 45 at line 31 suggesting the molecular targeting agent bevacizumab.

    PNG
    media_image11.png
    138
    984
    media_image11.png
    Greyscale


Differences between Prior Art & the Claims 
Sagara discloses the elected species as a potent FGFR inhibitor and teaches its use in treatment of commonly occurring cancers.  The reference generally suggests enhancing the effects of other anticancer agents but does not disclose the particular combination therapies required by the instant claims.


Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention to have used the compound of example 2 of Sagara in combination with other commonly known antitumor agents to provide for enhanced anticancer efficacy.  For example, to provide for the treatment of tumors with FGFR mutation and/or some level of resistance to the other antitumor agent, as taught by Sagara.
Sagara teaches that the example 2 has functional activity as an FGFR inhibitor and as a consequence has useful anti-tumor utility, this is demonstrated in the potent inhibition of tumor cells.  
Sagara at least generally suggests that combination with other anti-tumor agents might provide for enhancement of anti-tumor activity.
The Sun reference is considered to be analogous art since it teaches compounds with the same functional activity and utility as those of both the instant invention and Sagara. Sun expressly teaches combinations of FGFR inhibitors with other known classes of anti-tumor agents including gemcitabine, cisplatin, temozolomide and bevacizumab.
It would have been obvious to combine the Sagara and Sun reference teachings with respect to the particular utilities, methods and combination therapies for which FGRF inhibiting compounds are suggested as being useful agents.
Thus, a combination therapy comprising the use of the elected species, a known antitumor agent (example 2 of Sagara), together with one or more of the other known anti-tumor agents of gemcitabine, cisplatin, temozolomide and bevacizumab, in order to treat those common clinically occurring tumors suggested by BOTH Sagara and Sun as being treatable with FGFR inhibitors is obvious.
See also MPEP 2144.06 I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).”
In the present case, the elected species is a known antitumor agent and gemcitabine, cisplatin, temozolomide and bevacizumab are each also known antitumor agents.  There is ample reason to provide for combinations of these known agents and a reasonable expectation that such combinations will provide for effective antitumor agents.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 38, 41, 61-62, 68 and 70 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/448,648 (reference application, published as US 20190350932, of record, claims dated 21 June 2019). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application recites antitumor agents, pharmaceutical compositions and antitumor effect enhancers, and methods of use thereof in treating tumors and enhancing the antitumor effect of a compound, which uses fall into the scope of those claimed and are anticipatory thereof.
Reference claim 2 is a method wherein a tumor is treated by administering a compound according to the same generic Markush of formula (I) as recited in the instant claims and a second compound which is trans-3-amino-1-methyl-3-(4-(3-phenyl-5H-imidazo[1,2- c]pyrido[3,4-e][1,3]oxazin-2-yl)phenyl)cyclobutanol.  This second compound is known in the art as “TAS-117” and has anticancer functional activity as an Akt kinase inhibitor.  This compound is “a molecular targeting drug”, according to the broadest reasonable interpretation this generic claim term.  No limiting definition of the term is provided in the specification, exemplary agents of molecular targeting drugs are provided including those at page 37, line 26 to page 38, line 2.  The compound is listed there as an example.  Reference claim 2 therefore falls into the scope of instant claim 38.
Reference claim 6 is a method for enhancing the antitumor effect of a compound having the same generic Markush of formula (I) as recited in the instant claims which comprises administering the compound together with TAS-117.  Reference claim 6 therefore falls into the scope of instant claim 41.
Reference claims 8-10 specify that the compound of formula (I) is the instant elected species, it would at least be obvious to use this compound in particular in the reference methods.  
Regarding instant claims 61-62 Reference claim 11 recites particular tumor types treated in the reference method which overlaps with those of instant claims 61-62 and includes for example brain tumor.  It would at least be obvious to treat these tumors, including brain tumor, according to the methods of reference claims 2 and 6.  
Regarding instant claim 68, it would be obvious to treat tumors with FGFR mutation in view of the FGFR functional activity of the compound of formula (I).
Regarding instant claim 70, reference claim 10 species administration of the elected species simultaneously, separately or sequentially with TAS-117. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625